Citation Nr: 1425444	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-18 014	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus on a direct-incurrence basis.

2.  Entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.


REPRESENTATION

Veteran represented by:	John G. Heike, Esquire


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The appellant had active service from March 1965 to March 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2009 rating decisions of the Department of Veterans Affairs' (VA) Appeals Management Center.  In February 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for tinnitus on a direct-incurrence basis and entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to service connection for tinnitus on a direct-incurrence basis and entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009 is vacated.  The remainder of the April 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




